                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,                                               4:19CV3106

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

DAWSON COUNTY SHERRIFFS ET AL,

                    Defendants.


      This matter is before the court on Plaintiff’s “motion to show cause and
objection to dismissal” (Filing 14), which the court construes as a response to the
court’s Memorandum and Order which was entered on February 6, 2020 (Filing 12).

        As the court stated in a subsequent Memorandum and Order, which was
entered on February 19, 2020 (Filing 13), payment of the required initial partial
filing fee was received on February 12, 2020. Having received the payment, the court
conducted an initial review of Plaintiff’s Complaint and determined that it fails to
state a claim upon which relief may be granted. On its own motion the court gave
Plaintiff 30 days (i.e., until March 20, 2020) to file an Amended Complaint.1

      IT IS ORDERED:

       1.    Plaintiff’s “motion to show cause and objection to dismissal” (Filing
14) is denied without prejudice, as moot.

      2.     Plaintiff shall have until March 20, 2020, to file an Amended Complaint
in accordance with the court’s Memorandum and Order entered on February 19,
2020 (Filing 13). Failure to file an Amended Complaint within the time specified by



      1
        The court’s original mailing of this Memorandum and Order, which was sent
to Plaintiff’s last-known address at the Lincoln Diagnostic and Evaluation Center,
was returned as undeliverable. The mailing was resent to Plaintiff at the Lincoln
Correctional Center on March 2, 2020.
the court will result in the court dismissing this case without further notice to
Plaintiff.

      3.    Plaintiff shall keep the court informed at all times of his current mailing
address.

      Dated this 10th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
